     Case 2:20-cv-03432-CJB-DMD Document 24 Filed 06/02/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA

REV. ERROL VICTOR, SR.                                           CIVIL ACTION

VERSUS                                                           NO. 20-3432

STATE OF LOUISIANA                                               SECTION “J”(3)


                                      ORDER

       The Court, after considering the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and, finding that as of this date no

objections to the Magistrate Judge’s Report and Recommendation have been filed,

hereby approves the Magistrate Judge’s Report and Recommendation and adopts it

as its opinion. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s motions for voluntary dismissal

(Rec. Docs. 21, 22) are GRANTED, and Plaintiff’s complaint is DISMISSED

WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the remaining pending motions (Rec.

Docs. 10, 19, 20) are DENIED AS MOOT.

       New Orleans, Louisiana, this 2nd day of June, 2021.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE
